CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 17 to the registration statement on Form N-1A (File No. 333-515) (Registration Statement) of our reports dated August 9, 2007, relating to the financial statements and financial highlights appearing in the June 30, 2007 Annual Report of Putnam International Equity Fund, which are also incorporated by reference into the Registration
